Exhibit Information Relating to Item 14 – Other Expenses of Issuance and Distribution The expenses to be paid by Itron, Inc. (the Company) in connection with the issuance and distribution of the Company's common stock being offered pursuant to the shelf registration statement, File No. 333-133026 (the Registration Statement), and a prospectus supplement dated May 6, 2008 (the Prospectus Supplement), other than underwriting discounts and commission, are set forth in the following table.All amounts are estimated except the Securities and Exchange
